PD-0878-15                                               PD-0878-15
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
July 16, 2015
                                                                 Transmitted 7/14/2015 4:43:34 PM
                                                                   Accepted 7/16/2015 4:55:04 PM
                                                                                   ABEL ACOSTA
                                                                                           CLERK
                IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                        CAUSE NO. ______________

                              ON APPEAL FROM:
                          IN THE COURT OF APPEALS
                   FOR THE THIRTEENTH DISTRICT OF TEXAS
                         CAUSE NO. 13-14-00297-CR
                            ALEJANDRO BARRIENTES
                                     V.
                             THE STATE OF TEXAS
                ON APPEAL FROM THE 107TH DISTRICT COURT OF
                           CAMERON COUNTY, TEXAS
                        CAUSE NO. 2013-DCR-00657-A

   *******************************************************
   Appellant’s First Motion for Extension of Time to File
              Petition for Discretionary Review.
   *******************************************************

  TO THE HONORABLE PRESIDING JUDGE AND ASSOCIATE JUDGES
  OF THE COURT OF CRIMINAL APPEALS OF TEXAS:

           Appellant presents this First Motion for Extension

  of Time of Thirty Additional Days to File the Petition

  for Discretionary Review as follows:

           1. Appellant’s appealed to the Thirteenth Court of

  Appeals of Texas. affirmed on June 25, 2015 by the

  Thirteenth Court of Appeals.

           2.    The   Thirteenth     Court       of   Appeals     of     Texas

  affirmed Appellant’s conviction on June 25, 2015. The


                                    Page 1 of 4
Petition for Discretionary Review is due to be filed on

or by July 25, 2015.

     3. The case style is Alejandro Barrientes v. State

of Texas, Court of Appeals Cause no. 13-14-00297-cr,

Trial Court Cause No. 2013-DCR-00657-A

     4. No motion for rehearing is pending before the

Thirteenth Court of Appeals of Texas at this time.

     5. Appellant seeks an extension of 30 days, from

the present deadline of July 25, 2015 to a new deadline

of   August     24,     2015,      to         file   a   Petition     for

Discretionary Review.

     6.   No other extensions of time have been sought or

granted for a Petition of Discretionary Review in this

case.

     7.   The   Court   of   Criminal          Appeals   of   Texas   may

extend the time to file a Petition for Discretionary

Review.

          “After the filing and denial of Foster's motion
          for rehearing, Foster, after obtaining an
          extension of time from the Court of Criminal
          Appeals,   timely   filed    a   petition   for

                                Page 2 of 4
        discretionary review on December        1, 2009.”
        Foster,    v.    State,320 S.W.          3d   635
        (Tex.Crim.App.2010)

           Conclusion and request for relief

    The Court of Criminal Appeals of Texas should

extend the time to file the Petition for Discretionary

Review from July 25, 2015 until August 24, 2015.



                             LAW OFFICE OF LARRY WARNER
                             RESPECTFULLY SUBMITTED
                             July 14, 2015
                     By:
                             /s/Larry Warner
                             Larry Warner,
                             Counsel for Alejandro
                             Barrientes
                             3109 Banyan Circle
                             Harlingen, Texas 78550
                             Phone: (956)230-0361
                             Facsimile: (866)408-1968
                             Office@larrywarner.com
                             Texas Bar#20871500;
                             USDC,SDTX 1230;
                             Board Certified,
                             Criminal Law,
                             Texas Board of Legal
                             Specialization(1983)
                           Page 3 of 4
       IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                CAUSE NO. ______________
                     ON APPEAL FROM:
                 IN THE COURT OF APPEALS
          FOR THE THIRTEENTH DISTRICT OF TEXAS
                CAUSE NO. 13-14-00297-CR
                 ALEJANDRO BARRIENTES
                          V.
                  THE STATE OF TEXAS
      ON APPEAL FROM THE 107TH DISTRICT COURT OF
                 CAMERON COUNTY, TEXAS
              CAUSE NO. 2013-DCR-00657-A
*******************************************************
                 CERTIFICATE OF SERVICE
*******************************************************
    I emailed and faxed a copy of the Appellant’s First
Motion for Extension of Time of Thirty Additional Days
to File a Petition for Discretionary Review, the
document to which this certificate is attached, to
opposing counsel's office on July 14, 2015, the day it
was filed.
    LUIS V. SAENZ, Cameron County District Attorney’s
Office, 964 E. Harrison, Brownsville, Texas 78520.
Phone (956) 544-0849. Fax (956) 544-0869. Email:
district.attorney@co.cameron.tx.us
                          LAW OFFICE OF LARRY WARNER
                          RESPECTFULLY SUBMITTED
                     By: /s/Larry Warner
                          Larry Warner,
                          Counsel for Alejandro
                          Barrientes

                        Page 4 of 4